Title: From John Adams to John Taylor, 29 July 1814
From: Adams, John
To: Taylor, John



No. 10.
Quincy July 29 1814

“Whether the terms ‘Monarchy, Aristocracy, and Democracy,’ or the one, the few, and the many, are only numerical; or characteristic, like the Calyx petal and Stamina of plants; or complicated with the Idea of a ballance; they have never yet, Singly or collectively been used to describe a Government, deduced from good Moral Principles.”
Linnæus is upon my Shelf, very near me; but I will not take him down to consult him, about calyx, petal and Stamina: because We are not now, upon Gardening, Agriculture, or natural History. Politicks and Legislation, are our present Subjects. I have no clear Idea of your distinction between “Numerical and Characteristic”. You Say, if I understand you, that no simple or mixed, or ballanced form of Government, has ever yet “Singly or collectively been used to describe a Government, deduced from good moral Principles”. What Government then ever was deduced from good moral Principles? Certainly None. For “Simple or mixed,” or “complicated with a ballance,” Surely comprehend every Species of Government that ever had a being; or that ever will exist. Because Imagination cannot conceive of any Government besides those of the One, the Few, or the many, or Such as are compounded of them, whether “complicated with the Idea of a Balance or not. The whole is equal to all its parts; and all the Parts are equal to the whole. In a right angled Triangle, the Hypothenuse and the two Legs, comprehend the whole Diagram.
Again; how are the United States distinguished from all other Governments? or from any other Government? What are the “good Moral Principles” from which the Government of the United States are deduced, which are not common to many other Governments?
In all that great number and variety of Constitutions, which the last twenty five years have produced, in France, in Holland, in Geneva, in Spain: We find the most excellent Moral Principles, Precepts and Maxims; and all of them “complicated with the Idea of a ballance”.
We may make ourselves popular, Mr Taylor, by telling our Fellow Citizens, that they have made Discoveries, conceived Inventions, and made Improvements; We may boast that We are the chosen People; We may even thank God that We are not like other Men. But after all it will be but flattery, and the delusion, the Self deceit of the Pharisee.
Is not the constitution of The United States “complicated with the Idea of a balance”? Is there a Constitution upon record more complicated with ballances than ours? In the first place, Eighteen States and Some Territories are ballanced against the national Government: whether judiciously or injudiciously I will not presume at present to conjecture. We have Seen Some Effects of it, in some of the middle and Some of the Southern and Western States, under the two first Administrations: and We now behold Some Similar Effects of it under the two last. Some Genius more prompt and fertile than mine, may infer from a little, what a great deal means. In the Second place, The House of Representatives is ballanced against the Senate and the Senate against the House. In the third place, The Executive Authority is in Some degree ballanced against the Legislative. In the fourth place, the Judiciary Power is ballanced against the House the Senate, the Executive Power and the State Governments. In the fifth place The Senate is ballanced against The President in All appointments to Office, and in all Treaties. This in my Apinion is not merely an useless, but a very pernicious balance. In the Sixth place, The People hold in their own hands the ballance against their own Representatives, by biennial, which I wish had been annual, Elections. In the Seventh place The Legislators of the several Separate States are ballanced against the Senate, by Sextennial Elections. In the eighth place, the Electors are ballanced against the People, in the Choice of The President. And here is a Complication and Refinement of ballances, which, for any thing I recollect, is an Invention of our own and peculiar to Us. The State Legislatures, can direct the Choice of Electors by the People at large, or by the People in what Districts they please, or by themselves without consulting the People at all.
However, all this complication of Machinery; all these Wheels within Wheels; these Imperia within Imperio, have not been Sufficient to satisfy the People. They have invented a Ballance to all ballances, in their Caucuses. We have congressional Caucuses, State Caucuses County Caucuses, City Caucuses, district caucuses, Town Caucusses, Parish Caucusses and Sunday Caucuses at Church Doors. And in these Aristocratical Caucuses, Elections are decided.
Do you not tremble, Mr Taylor, with fear, that another ballance to all these ballances, an over ballance to all “Moral Liberty” and to every moral Principle and Feeling, may Soon be invented and introduced; I mean the Ballance of Corruption? “Corruption”! Be not Surprised, Sir. If the Spirit of Party, is Corruption, have We not Seen much of it already? If the Spirit of Faction is corruption, have We seen none of that evil Spirit? If the Spirit of Banking is Corruption, as you have uniformly proclaimed it to be, ever Since I have had the honour of your Acquaintancy, and as your “Arator” and your “Inquiry” every where Sufficiently demonstrate; have you ever heard or read of any Country in which this Spirit prevailed to a greater degree than in this? Are you informed of any Aristocratical Institution by which the Property of the many is more manifestly Sacrificed to the Profit of the Few?
Are all these impure Spirits “deduced from Moral liberty”? or are any of them reconcileable with any moral Principle?
But you are weary and So is your Friend

John Adams